IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0416
                             Filed December 9, 2015

Upon the Petition of
TODD CHARLES JOHNSON,
      Petitioner-Appellee,

And Concerning
KAREY ANN BOHR,
n/k/a KAREY ANN GREINER,
       Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Mitchell E. Turner,

Judge.



      Respondent appeals the district court ruling finding petitioner was not in

contempt for failing to provide visitation with the parties’ child. AFFIRMED.



      Mark D. Fisher of Nidey, Erdahl, Tindal & Fisher, Cedar Rapids, for

appellant.

      Melody J. Butz of Butz Law Offices, P.C., Cedar Rapids, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                          2



BOWER, Judge.

       Respondent Karey Greiner, formerly known as Karey Bohr, appeals the

district court ruling finding petitioner Todd Johnson was not in contempt for failure

to provide visitation with the parties’ child. We affirm the district court’s decision

finding Todd did not intentionally violate a court order with an evil motive or in

reckless disregard of Karey’s rights.

       Todd and Karey are the parents of a child. On May 27, 2008, the district

court entered a paternity decree incorporating the parties’ stipulation for joint

legal custody of the child, with the child placed in Todd’s physical care. They

agreed Karey would have reasonable visitation and pay child support.             The

decree was modified on June 10, 2014, to adjust the visitation schedule and

increase Karey’s child support obligation.

       The child has been diagnosed with mental health issues. In November

2014, the child’s therapist, Sandra Griffith, recommended that the child’s

visitation with the mother be supervised based on the child’s statements and

recent self-harming behavior. Griffith recommended Karey and the child attend

family therapy sessions.     Todd sent a copy of Griffith’s recommendations to

Karey. Karey did not accept the recommendations and did not schedule an

appointment for family counseling with the child.

       On December 8, 2014, Karey filed an application for rule to show cause

alleging Todd was in contempt because he had not permitted her to have

visitation with the child on four occasions. In a well-reasoned and well-written

opinion, the district court noted that rather than file this contempt action, there
                                         3



was an “easy fix” for Karey—“do the family counseling as requested by [the child]

and recommended by the mental health professionals.” The court found:

               Having considered the entirety of the evidence produced at
        the time of hearing, the Court finds that Karey has utterly failed to
        establish beyond a reasonable doubt that Todd is in contempt of
        court for intentionally violating a known Court Order with an evil
        motive, or in reckless disregard of Karey’s rights.

        “A party alleging contempt has the burden to prove the contemner had a

duty to obey a court order and willfully failed to perform that duty.” Ary v. Iowa

Dist. Ct., 735 N.W.2d 621, 624 (Iowa 2007). Contempt has been defined as

“willful disobedience.” Id. A finding of “willful disobedience” “requires evidence of

conduct that is intentional and deliberate with a bad or evil purpose, or wanton

and in disregard of the rights of others, or contrary to a known duty, or

unauthorized, coupled with an unconcern whether the contemner had the right or

not.”   State v. Lipcamon, 483 N.W.2d 605, 607 (Iowa 1992).            A finding of

contempt must be established by proof beyond a reasonable doubt.                In re

Marriage of Stephens, 810 N.W.2d 523, 529 (Iowa 2012).

        We conclude the district court did not abuse its discretion in refusing to

find Todd was in contempt. See In re Marriage of Swan, 526 N.W.2d 320, 327

(Iowa 1995). The child has serious mental health problems and was engaging in

self-harming behavior.     Todd followed the recommendation of health care

professionals that Karey’s visitation should be supervised for a period of time

while Karey and the child attended family therapy sessions to improve their

relationship.   We approve the reasons and conclusions in the district court’s
                                      4



decision and further discussion would not augment or clarify existing case law.

See Iowa Ct. R. 21.26(1)(d), (e).

      AFFIRMED.